Title: John G. Jackson to Dolley Madison, [5 March 1809]
From: Jackson, John G.
To: Madison, Dolley Payne Todd


Sunday Morning [5 March 1809]
Farewell my dear Sister & say good bye for me to my beloved friend Madison. He carries with him into the Presidency the most affectionate good wishes of my heart: produced by an intimate acquaintance with his public & private virtues for nine years past; & I can say with great truth that not one single act of his life during the period I speak of has excited a momentary doubt as to its justice. If he does not guide the helm successfully, the requisite qualifications for that station cannot be found on earth. I salute you my dear Sister with the tenderest regards.
J G Jackson
